Name: Commission Regulation (EEC) No 1549/84 of 4 June 1984 fixing, for the 1984/85 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5. 6 . 84 Official Journal of the European Communities No L 148/ 17 COMMISSION REGULATION (EEC) No 1549/84 of 4 June 1984 fixing , for the 1984/85 marketing year, the threshold prices for rice Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1 263/78 0 ; whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 1999/83 (*) ; Whereas, under Article 15(1 ) of Regulation (EEC) No 1418/76, the threshold price for broken rice must be fixed between a lower limit ( 130 %) and an upper limit ( 140 %) calculated by reference to the threshold price for maize ; whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 135 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Articles 14(5) and 1 5 (4) thereof, Whereas, under Article 14(2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duisburg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; HAS ADOPTED THIS REGULATION :Whereas, pursuant to Article 14(3) of the said Regula ­ tion, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed in ECU per tonne at : Month Threshold price Husked rice Round grain milled rice Long grain milled rice September 1 984 533,63 707,62 777,13 October 1984 537,75 712,94 783,10 November 1984 541,87 718,26 789,07 December 1984 545,99 723,58 795,04 January 1985 550,11 728,90 801,01 February 1985 554,23 734,22 806,98 March 1985 558,35 739,54 812,95 April 1 985 562,47 744,86 818,92 May 1985 566,59 750,18 824,89 June 1985 570,71 755,50 830,86 July 1985 574,83 760,82 836,83 August 1985 574,83 760,82 836,83 (3) OJ No L 156, 14. 6 . 1978, p . 14. 0 OJ No 204, 24. 8 . 1967, p . 1 . 0 OJ No L 196, 20 . 7 . 1983 , p . 17 . OJ No I. 1 66, 25 . 6 . 1976, p . 1 . OJ No 1 . 107 , 19 . 4 . 1984 , p . 13 . No L 148/ 18 Official Journal of the European Communities 5 . 6 . 84 Article 2 The threshold price for broken rice is hereby fixed at 312,21 ECU per tonne . Article 3 This Regulation shall enter into force on 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1984. For the Commission Poul DALSAGER Member of the Commission